Plaintiffs brought ejectment in the circuit court for Monroe county to recover an undivided interest in the lands and premises in Monroe county described in the declaration. From a judgment for defendants, plaintiffs bring error. Frank X. Soleau died in Monroe county, March 6, 1911, leaving the lands in dispute as his sole property, according to the inventory of the estate in the *Page 345 
probate court; several children and two infant grandchildren, plaintiffs herein. His widow, Josephine Soleau, was regularly appointed administratrix of his estate by the probate court of Monroe county, gave a bond as such, and entered into the discharge of her trust. Appraisers appointed by the probate court appraised the real estate in question, May 2, 1911, at $2,500, subject to a mortgage of $600. Various claims were presented against the estate and allowed by commissioners on claims appointed by the probate court in the sum of $2,307.14. By order of the probate court, September 9, 1911, the administratrix was ordered to pay the debts of the estate within 60 days. During the probate proceedings Josephine Soleau, the widow, filed a petition for a widow's allowance, and was awarded $200 in personal property, to be selected by her, and $5 a week for the support of herself and children for a period of one year. Later the administratrix filed a petition in the probate court for leave to sell the real estate belonging to the estate to pay the debts of deceased. Notice of hearing on such petition was duly published, a bond on the sale of real estate filed, and December 8, 1911, she was granted a license by the probate court to sell the real estate. She sold the real estate in question for $3,500, paid the claims allowed against the estate, the mortgage and interest thereon, charged the estate for her support, attorney's fees and fees as administratrix, in all, $3,500. Her final account was allowed by the probate court and she discharged, and her bond canceled September 27, 1912. Plaintiffs claim, and it is admitted, the real estate in question was sold by the administratrix at private sale to Rose Soleau, her daughter, who, on the same *Page 346 
day, conveyed it to the defendant Josephine Soleau. It is claimed by plaintiffs the sale by her of the real estate is void. The trial court held the sale valid. No inadequacy of consideration was shown. Defendant Josephine Soleau, as administratrix, realized from the sale of the real estate in question a sum substantially in excess of the appraised value thereof, and used the proceeds of sale to pay and discharge indebtedness of the estate. No fraud or breach of trust is claimed. The case is ruled by Taylor v. Brown, 55 Mich. 482, and Ketchum v. Ketchum, 177 Mich. 100. Judgment affirmed, with costs.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.